COURT OF APPEALS
                                                 SECOND DISTRICT
OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-04-396-CV
 
 
STATE OF TEXAS                                                               APPELLANT
 
                                                   V.
 
TOWN TALK FOODS, INC. AND                                              APPELLEES
THOMAS E. POTTHOFF,
INDIVIDUALLY
 
                                              ------------
 
           FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




The State of Texas
appeals the trial court=s September 2, 2004 AFinal Dismissal Order@ in which the trial court, on its own motion,
dismissed this case Ain its entirety,@ stating, AThis action is done in the interest of justice.@  We directed the trial court to state in
writing its findings of fact and conclusions of law in support of this
dismissal order, and the supplemental clerk=s record containing these findings of fact and
conclusions of law was filed in this court on November 28, 2005.  However, nothing in these findings of fact
and conclusions of law establishes the trial court=s
authority to dismiss this case on its own motion in the interest of justice,
and without affording the parties the right to present their case and be heard
by the court.
Accordingly, we
reverse the trial court=s judgment and remand this case to the trial court for
further proceedings.
PER CURIAM
PANEL A: MCCOY, DAUPHINOT, and
WALKER, JJ.
DELIVERED: March 23, 2006
 




[1]See Tex. R. App. P. 47.4.